Per Curiam.
The suit in this case was brought to recover the amount of three promissory notes, all dated July 17th, 1922, one for $375 and two for $750 each. The case was tried by Hon. Peter F. Daly, Circuit judge, at the Morris Circuit. The trial resulted in the direction of a verdict in favor of the plaintiffs for $2,194.68 against the defendants Jack Kromka and Frank R. Kromka, and 'a verdict in favor of the defendant Joseph Kromka. The defendants are a father, Joseph Kromka, and two sons. Applications for rules to show cause having been denied by the trial judge, application is now made to the court by the plaintiffs and the two defendants. We think, after reading and considering the evidence, that the plaintiffs’ applications for a rule against Joseph Kromka should be granted, and hv a written stipulation it is agreed that if the court grants the rule it should grant a *957new trial, and such is the order of the court as to Joseph Kromka..
The application for a rule to show cause by the two other defendants Jack Kromka and Prank R. Kromka is denied, with costs.